Citation Nr: 0714108	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left distal humerus fracture with degenerative joint disease, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for chronic 
conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to July 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 2001 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In June 2005, the veteran appeared at the Muskogee RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The April 2007 Informal Hearing Presentation raises the issue 
of entitlement to service connection for chronic strain of 
the left shoulder as secondary to the service-connected left 
distal humerus fracture.  This brief also includes a notice 
of disagreement regarding the assignment of a 10 percent 
disability rating for ulnar neuropathy of the left arm.  
These issues are referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  Manifestations of the veteran's left distal humerus 
fracture with degenerative joint disease include painful 
motion and x-ray evidence of arthritis.  

3.  The veteran does not have current hearing loss in his 
right ear, and the competent evidence of record does not link 
any current hearing loss to the veteran's military service.

4.  There is no competent evidence of a current eye 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left distal humerus fracture with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.385 (2006).

3.  Chronic conjunctivitis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
September 2001, July 2004, August 2004, and January 2006.  
The September 2001 and July 2004 letters advised the veteran 
of the information necessary to substantiate his claim and of 
his and VA's respective obligations for obtaining specified 
different types of evidence for the claims involving the left 
distal humerus and bilateral hearing loss, while the August 
2004 letter did so for the chronic conjunctivitis claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The January 
2006 letter reiterated this information for all of the claims 
on appeal.  In addition, the July 2004, August 2004, and 
January 2006 letters expressly told the veteran to provide 
any relevant evidence in his possession, while the September 
2001 letter implicitly told him to do so.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  The November 2006 supplemental statement of the case 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
veteran's claims, including service medical records, VA 
medical records, personal statements, a transcript of the 
veteran's June 2005 Board hearing, and VA examination reports 
from July 2003, February 2004, August 2006, and September 
2006.  There are no identified, outstanding records requiring 
further development.  Therefore, the duty to notify and 
assist having been met, the Board turns to the analysis of 
the veteran's claims on the merits.

Residuals of a Left Distal Humerus Fracture, with 
Degenerative Joint Disease

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently in receipt of a 10 percent 
disability rating for residuals of a fractured left distal 
humerus with degenerative joint disease pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2006).  Under Diagnostic Code 
5010, arthritis due to trauma that is substantiated by x-ray 
findings is to be rated under the Diagnostic Code 5003 rating 
criteria for degenerative arthritis.  

Diagnostic Code 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  For the elbow and 
forearm, limitation of motion is rated under Diagnostic Codes 
5206 to 5208.  38 C.F.R. § 4.71a, Diagnostic Codes 5206-5208.  
These diagnostic codes provide different ratings depending on 
whether the service-connected disability affects the major 
arm or the minor arm.  In the case at hand, the veteran is 
right-handed, so the Board will look at the criteria for 
disability of the minor arm.

Limitation of flexion of the minor forearm is assigned a 40 
percent rating for flexion limited to 45 degrees, a 30 
percent rating for flexion limited to 55 degrees, a 20 
percent rating for flexion limited to 70 degrees, a 10 
percent rating for flexion limited to 100 degrees, and a 
noncompensable rating for flexion limited to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Limitation of extension of the minor forearm is assigned a 40 
percent rating for extension limited to 110 degrees, a 30 
percent rating for extension limited to 100 degrees, a 20 
percent rating for extension limited to 90 degrees, and a 10 
percent rating for extension limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.  

A 20 percent rating is assigned when flexion of the minor 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  

In addition to applying schedular criteria, VA may consider 
granting a higher rating in cases of musculoskeletal 
disability in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

In the case at hand, the veteran's most recent range of 
motion measurements were taken during his August 2006 VA 
examination.  According to the examination report, the 
veteran's elbow had a normal range of motion from 0 to 145 
degrees with pain manifested by facial grimaces at 10 degrees 
extension.  Even considering this additional limitation of 
motion due to the pain under DeLuca, the veteran's range of 
motion is not compensable under Diagnostic Codes 5206 through 
5208.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
case at hand, the VA examiner found degenerative joint 
disease of the left elbow with osteophytes and x-ray evidence 
of old trauma.  The current 10 percent rating was assigned 
for limited or painful motion of a major joint group with x-
ray evidence of arthritis.

The Board has also considered whether the veteran is entitled 
to a disability rating of 20 percent or greater under 
another, more appropriate, rating code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205, 5209-5213 (2006); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, as 
the evidence of record does not show ankylosis, deformity of 
the elbow, malunion of the humerus, impairment of the ulna or 
radius, or impairment of supination or pronation, an 
increased rating is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5209-5213 (2006).  

The evidence in this case fails to show marked interference 
with employment due to the service-connected disability 
beyond that contemplated in the assigned rating, and the 
veteran has never been hospitalized for this disability.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. § 
3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Bilateral Hearing Loss

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385 then operates to establish when 
hearing loss can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case at hand, a September 2006 VA examination report 
notes right ear hearing thresholds of 20, 20, 15, 20, and 25 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, for a 
four-frequency average of 20 decibels.  The veteran's 
Maryland CNC Test score was 96 percent.  These numbers 
reflect that the veteran does not have hearing loss of the 
right ear for purposes of 38 C.F.R. § 3.385.  Therefore, in 
the absence of a current disability, service connection for 
hearing loss of the right ear cannot be granted.

With respect to his left ear, hearing thresholds were at 35, 
25, 20, 30, and 30 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, for a four-frequency average of 26.25 decibels.  
The Maryland CNC Test score was 92 percent.  These results 
indicate hearing loss of the left ear pursuant to 38 C.F.R. 
§ 3.385.  Even though there is a current disability, however, 
service connection for hearing loss of the left ear must be 
denied, as the only medical opinion of record states that it 
is less likely than not that the veteran's current hearing 
threshold levels are secondary to acoustic trauma from his 
military experience, as he had normal hearing at his 
enlistment audiogram, normal hearing at his discharge 
audiogram, and normal hearing at the VA examination.  

The veteran contends that his left ear hearing loss was 
caused by the same in-service acoustic trauma that justified 
the grant of service connection for tinnitus.  However, the 
Board notes the veteran, as a layperson, is not qualified to 
render an opinion requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

At his June 2005 hearing, the veteran testified that a VA 
examiner had linked his hearing loss to in-service noise 
exposure.  However, the Board cannot accept the veteran's 
testimony regarding what he was told by a physician as 
competent medical evidence, as a layperson's account of what 
a physician purportedly said is simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Moreover, the only relevant evidence contained in the 
veteran's VA medical center treatment records is an August 
2001 VA audiogram that notes a history of military artillery 
noise exposure.  This record is not evidence of a link 
between current hearing loss and noise exposure.  Rather, it 
is merely the audiologist's transcription of the medical 
history that was supplied to him by the veteran.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence of a 
nexus to service.  LeShore v. Brown, 8 Vet. App. 405 (1995).  
Therefore, in the absence of a competent nexus opinion, the 
veteran's claim must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Chronic Conjunctivitis

With regard to the veteran's claim of entitlement to service 
connection for chronic conjunctivitis, the Board notes that 
the veteran was given a VA ophthalmology examination in 
August 2006.  According to the examination report, the 
veteran complained of stinging of the eyes and blurring of 
vision.  The examiner found presbyopia, which he concluded 
was a normal change that occurs around 40 years of age and 
was not more likely than not related to service-related 
conditions.  The examiner noted the veteran's conjunctiva to 
be clear and quiet.  

For purposes of entitlement to benefits, the law provides 
that refractive error of the eyes are developmental defects 
and not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits 
Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.  
Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was 
subject to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990).

While the veteran's service medical records include diagnoses 
of conjunctivitis, such a diagnosis is not found in the 
veteran's medical records after service.  As noted above, 
only presbyopia, which is not considered a disability for 
compensation purposes, is the only pertinent finding rendered 
by the examiner.  The veteran has not alleged that his 
presbyopia was caused by an in-service disease or injury.  
Nor is there any medical evidence of record to suggest such a 
link.  Therefore, because the claims file contains no 
evidence of a present disability, the veteran's claim must be 
denied.

The evidence in this claim is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to an increased evaluation for residuals of a 
left distal humerus fracture with degenerative joint disease, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for conjunctivitis is 
denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


